UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-168738 BARFRESH FOOD GROUP INC. (Exact name of registrant as specified in its charter) Delaware 27-1994406 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 90 Madison Street, Suite 701, Denver, CO (Address of principal executive offices) (Zip Code) 303-329-3008 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). xYeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesx No As of November 14, 2012, there were 48,566,660 outstanding shares of common stock of the registrant. TABLE OF CONTENTS Page Number PART I - FINANCIAL INFORMATION Item 1. Financial Statements. 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 16 Item 4. Controls and Procedures. 16 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 17 Item 1A. Risk Factors. 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 17 Item 3. Defaults Upon Senior Securities. 17 Item 4. Mine Safety Disclosures. 17 Item 5. Other Information. 17 Item 6. Exhibits. 18 SIGNATURES 19 PART I—FINANCIAL INFORMATION Item 1. Financial Statements. Barfresh Inc. (Formerly Moving Box Inc.) (A Development Stage Company) Consolidated Balance Sheets September 30, 2012 March 31, (Unaudited) (Audited) Assets Current assets: Cash $ $ Accounts Receivable - Inventory - Prepaid expenses Total current assets Property plant and equipment Intangible asset, net of amortization Deposits - Deferred offering costs - Total Assets $ $ Liabilities And Stockholders’ Equity Current liabilities: Accounts payable $ $ Accrued expenses Convertible note - related party, net of discount - Convertible Note, net of discount - Total liabilities Commitments and contingencies Stockholders’ equity: Preferred stock, $0.000001 par value, 5,000,000 shares authorized, none issued or outstanding - - Common stock, $0.000001 par value; 95,000,000 shares authorized; 48,566,660 and 37,258,810 shares issued and outstanding at March 31, 2012 and 2011, respectively 49 47 Additional paid in capital Unearned services ) ) Deficit accumulated during development stage ) ) Total stockholders’ equity Total Liabilities and Stockholders’ Equity $ $ See the accompanying notes to the financial statements 3 Barfresh Inc. (Formerly Moving Box Inc.) (A Development Stage Company) Consolidated Statements of Operations (Unaudited) For the six months ended September 30, For the three months ended September 30, For the period from December 4, 2009 (Inception) through
